Citation Nr: 0103011	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals, laceration, muscle group VIII, right, with ulnar 
nerve palsy.

2.  Entitlement to service connection for left wrist pain as 
secondary to residuals, laceration, muscle group VIII, right, 
with ulnar nerve palsy.

3.  Entitlement to service connection for right elbow pain as 
secondary to residuals, laceration, muscle group VIII, right, 
with ulnar nerve palsy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to October 
1962.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The remand portion of this action will address the claims of 
service connection for right elbow and left wrist pain as 
secondary to residuals, laceration, muscle group VIII, right, 
with ulnar nerve palsy.


FINDING OF FACT

The veteran's residuals, laceration, muscle group VIII, 
right, with ulnar nerve palsy, is severe and incomplete.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, and no more, 
have been met for residuals, laceration, muscle group VIII, 
right, with ulnar nerve palsy.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.73, 
4.124a, Diagnostic Code 5308-8516 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Residuals of a laceration

The veteran has been evaluated as 30 percent disabled for his 
residuals of a laceration.  He is contending that he should 
receive a higher evaluation.  Disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Diagnostic Code 5308 rates the disabilities of Muscle Group 
VIII, muscles arising mainly from external condyle of 
humerus, extensors of carpus, fingers, and thumb, and 
supinator, which affect the extension of wrist, fingers, and 
thumb and abduction of thumb.  See 38 C.F.R. § 4.73.

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997.  62 Fed. Reg. 
30235-30240 (June 3, 1997).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of the 
claim under the criteria that is to the veteran's advantage.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the changes did not significantly affect 
the veteran's case and essentially leave the application of 
the provisions of relevant Diagnostic Codes unchanged.

Pertinent criteria provide a 20 percent evaluation for 
moderately severe injury.  A 30 percent evaluation (the 
veteran's rating) is warranted for severe injury of the 
dominant hand.  38 C.F.R. § 4.73, Diagnostic Code 5308.

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound due 
to a high velocity missile or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts and intermuscular cicatrization.  
The objective findings include relatively large entrance and 
(if present) exit scars so situated as to indicate track of 
the missile through important muscle groups.  Other objective 
findings include moderate loss of deep fascia or moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side and marked 
or moderately severe loss of strength.  38 C.F.R. § 4.56(c), 
effective prior to July 3, 1997.

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
small, high velocity missile or large low velocity missile, 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There is a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound. There is a 
record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  The objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3), effective July 3, 1997.

Severe disability is contemplated for through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flab-by muscles in wound area.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The veteran is currently evaluated as 30 percent disabled 
under Code 5308-8516 as a result of his residuals, 
laceration, muscle group VIII, right, with ulnar nerve palsy.  
Under Code 5308, a 30 percent evaluation is the maximum.  
Thus, he cannot receive a higher evaluation under that Code 
on a schedular basis.  He has indicated that he should be 
rated on an extraschedular basis for that Code because of 
special circumstances.  However, there is no indication of 
record that he has been hospitalized frequently as the result 
of the residuals of the laceration so as to make impractical 
application of the present Code.  Thus, the Board must 
conclude that an extraschedular evaluation is not warranted 
in the present case.  In other words, this case does not 
present an exceptional case where the schedular evaluations 
are found to be inadequate.

On the other hand, higher evaluations are possible under a 
separate applicable Code, and the Board will, in fact, apply 
a higher evaluation under Code 8516 on a finding of 
incomplete severe paralysis of the ulnar nerve.  Under 38 
C.F.R. § 4.124a, Diagnostic Code 8516, which pertains to 
paralysis of the ulnar nerve, a 30 percent rating is 
warranted when there is moderate incomplete paralysis of the 
ulnar nerve of the major hand.  A 40 percent rating is 
warranted where there is severe incomplete paralysis of the 
ulnar nerve of the major hand.  A 60 percent evaluation is 
warranted for complete paralysis of the ulnar nerve of the 
major extremity exhibited by the "griffin claw" deformity due 
to flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516.

The Board finds that the veteran has severe incomplete 
paralysis of the ulnar nerve in his right hand.  This 
decision in based on the diagnosis of "distal right ulnar 
nerve lesion of great severity secondary to service-connected 
injury" in connection with the February 1998 VA examination.  
The finding of great severity equates with the nomenclature 
for the 40 percent evaluation under Code 8516.  There is no 
evidence for a higher evaluation, however.  The VA 
examination report of February 1998 does not reflect that 
there is an exhibition of "griffin claw" deformity due to 
flexor contraction of the right and little fingers.  None of 
the evidence shows that there is very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences.  
Further, the evidence does not show loss of extension of the 
ring and little fingers, inability to spread or reverse 
fingers, inability to adduct thumb.  The evidence 
specifically shows that there is flexion of the wrists, 
rather than weakened flexion of wrist (for example, the 
joints assessment in February 1998 shows "full range of 
motion of both thumbs and both wrists").  Likewise, the 
findings at a VA examination in June 1998 are not productive 
of the highest evaluation under this Code, and there was full 
range of motion of the thumbs at that time.  In light of 
these factors, the Board further concludes that although a 
higher evaluation of 40 percent is warranted, the next higher 
evaluation is not productive of the evidence of record.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 40 
percent, and no more, for residuals, laceration, muscle group 
VIII, right, with ulnar nerve palsy is granted.


REMAND

It is noted that the RO denied the claims for service 
connection for left wrist and right elbow pain as secondary 
to the right Muscle Group VIII laceration residuals in 
September 1996 and August 1998, finding that they were not 
well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran has asserted that he suffers from a left wrist 
disorder manifested by pain that is related to his service-
connected right Muscle Group VIII laceration residuals.  In 
October 1999, the veteran's private physician noted that the 
veteran had pain in the left wrist because of overuse due to 
the injury of the right hand and arm.  It was commented that 
"[o]veruse of a good extremity often causes pain/arth in 
that joint."  However, this report did not contain any x-ray 
or other special studies.  Therefore, it is not clear whether 
the veteran actually has a disability of the left wrist that 
can be related to the service-connected right arm injury 
residuals.

Moreover, the evidence of record suggests that the veteran is 
alleging that the service-connected right Muscle Group VIII 
laceration residuals may have aggravated his left wrist 
complaints.  It has been held in Allen v. Brown, 7 Vet. App. 
439 (1995), that a service-connected disability can aggravate 
a nonservice-connected disability.  It was stated that 
"...when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  at 448.  Therefore, a determination as to 
whether the veteran's service-connected right Muscle Group 
VIII laceration residuals resulted in aggravation of any 
nonservice-connected left wrist disorder must be made.  

The veteran may also have an underlying disability (other 
than his residuals, laceration, muscle group VIII, right, 
with ulnar nerve palsy), which is manifesting itself in pain.  
The VA needs an examination by a medical professional to 
determine whether this is the case.  At a VA examination in 
February 1998, he was diagnosed with "partial lesion of the 
right median nerve of moderate severity as secondary to 
service connected injury".  The Board cannot discern whether 
the veteran has a right elbow disorder, which is causing pain 
in the elbow.  The Board may not use any medical judgment.

Accordingly, this case is remanded for the following 
development:

1.  The veteran should be afforded VA 
orthopedic and neurologic examinations by 
qualified physicians in order to 
determine the nature and extent of his 
right elbow and left wrist pain.  The 
claims folder must be made available to 
the examiners to review in conjunction 
with the examinations so that the 
veteran's entire medical history can be 
taken into consideration, and the 
examiners are requested to indicate in 
the examination reports that the claims 
file has been reviewed.

The VA examiners should offer joint 
opinions as to whether the veteran has a 
disorder of the right elbow, and more 
specifically state whether the right 
median nerve disorder diagnosed in 
connection with the VA examination in 
February 1998 is at least as likely as 
not producing pain that is related to the 
service-connected right Muscle Group VIII 
laceration residuals.

The examiners should also render a 
joint opinion as to whether the veteran 
suffers from a left wrist disability 
manifested by pain.  If a disability is 
diagnosed, the examiner should render an 
opinion as to whether it is at least as 
likely as not that his service-connected 
right laceration residuals of Muscle 
Group VIII with ulnar nerve palsy, is 
etiologically related to any left wrist 
disorder; the examiner should also render 
an opinion as to whether the service-
connected right arm injury residuals have 
aggravated any left wrist disorder.  If 
it is found that the service-connected 
right arm disorder has aggravated a left 
wrist disorder, the examiner should 
render an opinion as to the degree of 
disability (but only that degree) over 
and above the degree of disability that 
existed prior to the aggravation.

2.  The RO must then readjudicate the 
veteran's claims for service connection 
for left wrist and elbow pain as 
secondary to the service-connected right 
Muscle Group VIII laceration residuals 
with ulnar nerve palsy.  The RO should 
also review and determine whether the 
veteran is entitled to compensation for 
any left wrist disability in light of the 
holding of Allen, supra.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence 

and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



